Exhibit 10.3



 

Unregistered Equity Purchase Agreement
(Summary Translation)

 

This Unregistered Equity Purchase Agreement (this “Agreement”) is entered into
by and between Guiyang Dalin Biotechnology Co., Ltd. (the “Purchaser”) and
Guizhou Eakan Pharmaceutical Co., Ltd. (the “Seller”) on August 21, 2014.

 

WHEREAS, the Seller subscribed for additional registered capital (the “Capital
Increase”) of Guizhou Taibang Biological Products Co., Ltd. (the “Target
Company”) in the amount of RMB3.8 million pursuant to the shareholders
resolutions (the “Shareholders Resolutions”) dated November 13, 2013. The Seller
paid RMB17.898 million for the Capital Increase, which constitutes 0.84% of the
Target Company’s post-subscription registered capital. The AIC Registration
Procedures (as defined below) for such equity interests (the “Unregistered
Equities”) have not completed, and the Shareholder Resolutions may be deemed
invalid, revoked or unenforceable, as a result of which the Seller is entitled
to require the Target Company to return the subscription price paid for the
Capital Increase or make claims for other contingent liabilities (the
“Contingent Claims,” together with the Unregistered Equities, the “Target
Interests”).

 

WHEREAS, the Purchaser is a shareholder of the Target Company, holding a 54%
equity interest, calculated on the basis of the Target Company’s paid-in capital
without regard to the Capital Increase for purpose of this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises, covenants,
representations, warranties and agreements hereinafter set forth, the parties
hereto intending to be legally bound hereby agree as follows:

 

Section 2       Sale of the Target Interests

 

2.1           Sale of the Target Interests.

 

2.1.1        Subject to the terms and conditions hereunder and the satisfaction
of such terms and conditions, the Seller agrees to sell to the Purchaser, and
the Purchaser agrees to purchase from the Seller, the Target Interests (the
“Equity Transfer”). The Seller and the Purchaser agree that the purchase price
for the Target Interests is RMB17,898,000 (the “Purchase Price”).

 

2.1.2        The parties acknowledge that, if the Shareholders Resolutions are
deemed invalid, revoked or unenforceable, the Seller shall have the statutory
rights to make claims against the Target Company for the Contingent Claims. The
Seller agrees to transfer such statutory rights as an integral part of the
Target Interests to the Purchaser.

 

2.2           Closing of the Unregistered Equities.

 

2.2.1        Unless this Agreement is terminated in accordance with Section 7
and the transactions contemplated hereunder are abandoned, and if all the
conditions precedent under Section 6 have been satisfied or waived, the
Purchaser and the Seller shall cause the Target Company to apply with the
competent registration agency for the registration (the “AIC Registration
Procedures”) of the Equity Transfer as soon as reasonably practicable and shall
cause the closing of the Equity Transfer to occur as soon as practicable.

 

 

 

  

2.2.2        Within five (5) business days following the execution of this
Agreement, the Purchaser shall pay the Purchase Price to the bank account
designated by the Seller.

 

2.2.3        In order to consummate the closing of the Equity Transfer, if the
competent registration agency requires the Purchaser or the Seller to submit
supplemental documentation, the Purchaser or the Seller (as the case may be)
shall submit such documentation to the competent registration agency within five
(5) business days after the receipt of such requirement or other time limit as
stipulated by the laws of the PRC, unless the other party agrees to delayed
submission. If the competent registration agency requires the Target Equities to
be initially registered under the Seller’s name, the Seller and the Purchaser
shall enter into another equity transfer agreement to effect the Equity Transfer
pursuant to the terms hereunder within five (5) business days following the
completion of the AIC Registration Procedures for Target Equities under the
Seller’s name, and immediately submit relevant documents to effect the AIC
Registration Procedures for the Equity Transfer.

 

2.3           Transfer of the Contingent Claims.

 

2.3.1        If any supplemental documentation is required by PRC laws, the
Purchaser or the Target Company in order to transfer the Contingent Claims to
the Purchaser, the Seller shall submit such documentation to the Purchaser, the
Target Company or any other persons as provided by the PRC laws within five (5)
business days after the receipt of such requirement or other time limit as
stipulated by the PRC laws.

 

Section 7      Amendment and Termination

 

7.1           Unless otherwise stipulated in this Agreement, the parties hereto
may amend or terminate this Agreement by mutual consent in writing. To the
extent necessary, the parties hereto may enter into a supplemental agreement to
supplement this Agreement with additional terms and conditions.

 

7.2           This Agreement shall be automatically terminated if the Registered
Equity Purchase Agreement is terminated in accordance with the terms thereunder.

 

7.3           Unless the Registered Equity Purchase Agreement and the Equity
Exchange Agreement are terminated in accordance with the respective terms
thereunder, if the AIC Registration Procedures for the Equity Transfer fail to
complete due to any reason, the Seller shall unconditionally transfer the Equity
Interests to the Purchaser pursuant to the terms hereunder and the Purchaser may
not terminate this Agreement.

 

7.4           If this Agreement is terminated due to the termination of the
Registered Equity Purchase Agreement and the Equity Exchange Agreement, and (1)
if the closing of the Equity Transfer is consummated, the Purchaser shall return
the Target Equities to the Seller within five (5) business days after the
termination of this Agreement, and the Seller shall return the Purchase Price in
full and without any accrued interest to the Purchaser (or its designated party)
within five (5) business days after the Purchaser returns the Target Interests;
and (2) if the closing of the Equity Transfer is not consummated, the Seller
shall return the Transfer Price in full and without accrued any interest to the
Purchaser (or its designated party) within five (5) business days after the
termination of this Agreement. If the Seller fails to return the Purchase Price
within the above-mentioned payment period, the Purchaser shall have the right to
collect accrued interest at a rate equivalent to the then-current bank loan rate
published by the People’s Bank of China for the corresponding period, and shall
have the right to use any available amount of future dividends to be received by
the Seller to set off the Purchase Price and accrued interests to be paid by the
Seller.

 

-2-

 

 

Section 8        Miscellaneous

 

8.1           Tax, Expenditure and Indemnification.

 

8.1.1        All taxes arising from or in connection with the transactions
hereunder shall be paid in accordance with the relevant laws of the PRC. Except
as set forth herein, all costs and expenses incurred in connection with this
Agreement and the consummation of the transactions contemplated hereunder shall
be borne by the party incurring such costs and expenses.

 

8.1.2        If a party suffers actual economic loss due to the other party’s
failure to pay taxes and fees in accordance with applicable laws, such other
party shall indemnify the party suffering the loss in full.

 

8.2           Indemnification.

 

8.2.1        The Seller shall indemnify and hold harmless the Purchaser and its
affiliates, respective officers, directors, shareholders, employees, agents and
representatives (collectively, the “Purchaser Indemnified Parties”) or any of
the Purchaser Indemnified Parties against any or all loss (including reasonable
attorney, investigation and defense fees) arising from, attributing to or
incurred by the following: (1) the Seller’s breach of representations and
warranties under Section 3; or (2) the Seller’s failure to perform or comply
with this Agreement or other relevant transaction documents in connection with
the share transfer contemplated hereunder (if any).

 

8.2.2        The Purchaser shall indemnify and hold harmless the Seller and its
affiliates, respective officers, directors, shareholders, employees, agents and
representatives (collectively, the “Seller Indemnified Parties”) or any of the
Seller Indemnified Parties against any or all loss (including reasonable
attorney, investigation and defense fees) arising from, attributing to or
incurred by the following: (1) the Purchaser’s breach of representations and
warranties under Section 4; or (2) the Purchaser’s failure to perform or comply
with this Agreement or other relevant transaction documents in connection with
the share transfer contemplated hereunder (if any).

 

8.4           Governing Law.

 

This Agreement shall be governed by, and executed, construed, performed and
enforced in accordance with, the laws of the PRC. The validity hereof and
dispute resolution in relation hereto shall be subject to the laws of the PRC.

 



-3-

 

 

8.5           Dispute Resolution.

 

8.5.1        Method. Any dispute arising from or in connection with this
Agreement shall be resolved through friendly consultation. Such consultation
shall begin immediately after one party has delivered to the other party a
written notice requesting consultation. If the dispute cannot be resolved within
fifteen (15) days after the delivery of such notice, then either party may,
pursuant to this Section 8.5, submit the dispute to the China International
Economic and Trade Arbitration Commission (the “Arbitration Commission”) for
arbitration.

 

8.5.2        Arbitration Tribunal and Selection of Arbitrators. The arbitration
shall be conducted under the auspices of the Arbitration Commission. The
arbitration tribunal shall consist of three arbitrators. Each party shall
appoint one arbitrator within thirty (30) days after it has delivered or
received, as the case may be, the request for arbitration. The presiding
arbitrator shall be jointly appointed by the disputing parties from the
Arbitration Commission’s panel of arbitrators. If the parties fail to jointly
appoint the presiding arbitrator, the Chairman of the Arbitration Commission
shall appoint an arbitrator as the presiding arbitrator.

 

8.5.3        Arbitration Venue. The venue of arbitration shall be Beijing.

 

8.5.4        Arbitration Rules. The arbitration tribunal shall apply the
arbitration rules of the Arbitration Commission then in effect.

 

8.5.5        Arbitral Award. The arbitral award shall be final and binding upon
the parties, and if any party fails to honor the arbitral award, the other party
may apply to a court of competent jurisdiction to enforce such arbitral award.

 

[Remainder of this page intentionally left blank]

 

-4-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Guiyang Dalin Biotechnology Co., Ltd.         By: /s/   Name:     Title:      
      Guizhou Eakan Pharmaceutical Co., Ltd.         By: /s/   Name:    
Title:    

  



 

